Citation Nr: 1630529	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  14-27 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 2009 for a 40 percent rating for a traumatic brain injury (TBI).

2.  Entitlement to a disability rating in excess of 40 percent for a TBI.

3.  Entitlement to a disability rating in excess of 10 percent for depression.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist distal forearm fracture.

5.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

As evidenced by the title page of this decision, the Board has categorized the issues on appeal to better reflect the claims being asserted by the Veteran.  In that regard, historically, a January 2001 rating decision granted service connection for major depression, headaches status post head injury and right wrist/distal forearm fracture.  Each disability was granted separate 10 percent ratings effective November 28, 2000.  In March 2009, VA contacted the Veteran to inform him of a change in regulations regarding TBIs.  VA indicated that this change in rating criteria might result in an increased rating for his disability depending upon the results obtained on VA examination.  In response to this correspondence, the Veteran requested reconsideration of his injuries under this updated criteria.  See March 2009 Correspondence.  

The RO issued a June 2009 rating decision increasing the Veteran's rating for status post head injury to 40 percent.  In July 2009, the Veteran filed statement wherein he requested an increased rating for his TBI and expressed disagreement with the assigned effective date of the 40 percent rating.  He also requested an increased rating for his service connected right wrist residuals and his depression.  Id.  Additional new and material evidence followed, to include a July 2009.  The Veteran asserted that this evidence illustrated that his service connected disabilities were putting him in constant peril of losing his job.  The RO readjudicated the wrist, depression and TBI claims.  See 38 C.F.R. § 3.156(b).   The RO also denied the Veteran's claim for an earlier effective date and TDIU.  

The Veteran then filed a timely notice of disagreement with all claims in October 2010.  In June 2014, the RO issued a statement of the case addressing the effective date issue and claims for increased ratings for the psychiatric disorder and right wrist.  The Veteran then properly perfected his appeal as to these issues.

In regard to the additionally listed claims of entitlement to TDIU and entitlement to a rating in excess of 40 percent for a TBI the Board acknowledges that these claims have yet to be properly perfected.  Importantly, the July 2014 statement of the case failed to address either issue.  However, as discussed above, both of these claims were timely appealed in an October 2010 notice of disagreement.  Therefore a Statement of the Case must be sent to the Veteran regarding these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Wrist Residuals

In February 2014, the Veteran was afforded a VA wrist condition examination to determine the current nature and severity of his disability.  The Veteran, by way of his representative, asserts that this examination was inadequate, because it did not address the neurological symptomology including numbness and loss of sensation associated with his wrist condition.  See February 2016 Correspondence.  

To that point, the 2014 VA examiner did note the Veteran's previous diagnosis of loss of sensation in the medial aspect of his hand and his reported weakness.  However, beyond these notations there was no true discussion of the current neurological symptomology associated with his disability.  Importantly, on VA TBI examination in 2009 the Veteran was indicated to have 50 percent loss of his sensation.  There is no indication if this previous loss of sensation noted on VA examination had since resolved.  The only diagnostic testing cited by the current VA examiner appears to have been the tests conducted in conjunction with his 2009 VA examination.  These records are now approximately seven years old and the Veteran has asserted a worsening in his symptomology since they were taken.  In light of the foregoing, the Board finds that a new VA examination should be conducted.  Specifically, an examiner should ascertain the current nature and severity of the neurological symptomology associated with his service connected right wrist disability.

Depression

Review of the medical evidence of record establishes that the Veteran, since at least 2009, was engaging in marital counseling.  See 2009 and 2014 VA examination reports.  In discussing the focus of this counseling, the Veteran reported it helped, his then wife, comprehend the severity of his disabilities.  See 2009 VA examination.  No attempts have been made to obtain these records.  As these records may contain relevant evidence that relates to the Veteran's claim, the Board finds that appropriate efforts should be undertaken to identify and obtain them.

A clarifying opinion is also necessary with regard to his current disability.  On VA examination in February 2014, the Veteran was found not to have a current mental disorder.  Rather, he was diagnosed with "avoidant and dependent personality traits."  In pertinent part, the examiner specified that although he "appeared to be pessimistic about his future and discouraged about the ultimate demise of his marriage he did not meet the criteria for depression."  This opinion does not appear to fully address the extent of the effect of the Veteran's chronic headaches on his depression.  Moreover, it gives the impression that the Veteran no longer suffers from depressive symptomology.

To that extent, on previous VA examination in 2009 the Veteran's primary diagnosis was axis I depressive disorder secondary to headaches.  Moreover, although limited, treatment medical records since 2009 examination appear to associate his depression with not just his relationship distress, but also with his headaches.  See December 2011 Phoenix VAMC treatment.  

With that said, the Veteran asserts that the VA examiner failed to truly rationalize how his previous psychiatric conditions, in essence, totally resolved between his 2009 examination and present.  See February 2014 Correspondence.  The Board agrees that the record is unclear as to how the Veteran's depression, in particular, has lessened in manifestation.  The decrease in his symptomology is particularly perplexing in the light of his headache symptomology appearing to increase in duration and severity since 2009.  Further confusing the matter is the 2014 examiner's apparent finding that his headaches are separable from his depression and more likely only related to his TBI.  In order to clarify the evidence of record, an addendum opinion is required to discuss the effect of the Veteran's headache disability, if any, on his service connected depression.

Effect date TBI/TBI increase rating

As explained in the Introduction, the Veteran in October 2010 filed a timely notice of disagreement with an October 2009 rating decision.  Within this notice of disagreement, he specified his desire for an increased rating for his TBI.  No SOC was issued regarding this contention.  Rather, the July 2014 SOC specifically limited its discussion to whether a 40 percent rating was warranted prior to his March 2009 effective date.  Notably, although in evidence at the time of this decision, the SOC contains no discussion of the February 2014 VA TBI examination.  A statement of the case must be sent to the Veteran on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

For clarification purposes, the Board emphasizes that in recent correspondence the Veteran, by way of his representative, contends that he has been improperly rated under diagnostic code 8045.  See February 2016 Correspondence.  Particularly, he specified that in addition to his current rating he should have also always been afforded a separate compensable rating for his diagnosed post concussive headaches under diagnostic code 8100 for migraines.  The 2009 rating decision did originally address whether a separate compensable rating was warranted.  In that regard, on remand the RO should make a formal determination as to this assertion. 

Correspondingly, the Board finds that the Veteran's effective date claim is inextricably intertwined with his claim for an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and those issues should be decided together).  Specifically, he asserts that throughout the pendency of the appeal he has been entitled to a separate compensable rating for his headache disability.  As such, a decision regarding entitlement to an earlier effective date is deferred. 

TDIU

As indicated above, the Veteran filed a timely notice of disagreement.  To date, no statement of the case has been issued for this claim.  There is no evidence contained in the claims file showing that the Veteran has withdrawn this claim.  The Court has held that an unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus, this claim is also remanded for the issuance of statements of the case.

Finally on remand all outstanding treatment medical records should be obtained and associated with the claims file.  The Board notes that during the pendency of the appeal the Veteran moved from Phoenix, Arizona to Flagstaff.  See April 2012 Phoenix VAMC treatment records and 2014 VA examination.  Therefore, the RO should ascertain if he has frequented other VAMC's beyond the Phoenix facility.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has received.  All such available documents should be associated with the claims file.  

NOTE: The Board is particularly interested in obtaining the Veteran's marriage counseling records which were conducted at a private facility.  The RO should specifically ask the Veteran if he has sought treatment from VAMC facilities other than Phoenix, to include Flagstaff, during the pendency of the appeal.  

2. Issue the Veteran an SOC on the issues of entitlement to a rating in excess of 40 percent for TBI and entitlement to a TDIU.  To perfect the appeals, he must timely file a substantive appeal; otherwise the appeals should be closed without returning to the Board.

NOTE: The Veteran has specifically contended that beyond his TBI rating under diagnostic code 8045, he has also been entitled to a separate compensable rating for his service connected headache disability under diagnostic code 8100.  

In that regard, special attention is directed to treatment medical records in July 2009 which contain a diagnosis for "migrainous headaches."  See VAMC Phoenix treatment medical records.  In describing his condition the physician notes that his migraine headaches "appear to have classic signs (unilateral, with photo and audiophobia and mild gustatory symptoms.)  Id.  These records appear to contradict the February 2014 VA examiner's finding that the record is silent for migraine headaches.  They also conflict with the notation that his only headache condition during the pendency of the appeal has been post concussive headaches.  

3. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right wrist disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right wrist disability must be reported in detail. 

The examiner must conduct a thorough orthopedic examination of the Veteran's right wrist and provide diagnoses of any pathology found.  In examining the right wrist, the examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the right wrist on motion and the degrees at which the guarding starts. 

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  The examiner must determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state. 

The examiner must also indicate whether there is limitation of motion of the Veteran's fingers of the right hand, or interference with overall function of the right hand as a result of the service-connected right wrist disability.  The examiner must report range of motion, in degrees, of each of the right hand fingers and must note any objective evidence of pain on motion. 

The examiner must further list all neurological impairment caused by the service-connected right wrist disability.  The examiner must also provide an opinion as to whether any such neurological impairment equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  The examiner must identify any affected nerve, and state the severity of the impairment of the nerve affected.   

If the examiner finds that the Veteran no longer suffers loss of sensation, tingling or numbness this finding must be rationalized against his TBI VA examination in 2009 which found that he had "about 50 % sensitization in especially the medical aspect of his right hand."  

NOTE: The 2009 examiner suspected that "he ha[d] experienced contusion of the nerves to the right distal upper extremity and ha[d] incomplete healing."  

The examination report must include a complete rationale for all opinions expressed.

4. After undertaking the above development to the extent possible, refer the entire Veteran's claims file to the February 2014 VA mental health examiner.  If this examiner is not available forward the claims file to another appropriate examiner.  The examiner should provide an addendum opinion which takes into account and reconciles his previous diagnosis of depression NOS secondary to headaches on 2009 VA examination with his current lack of diagnosis.  

The examiner should specifically rationalize how his headache symptomology could appear to be increasing, but his depression symptomology, which has previously be found to be secondary to his headaches, has completely dissipated if not, resolved.  If the examiner finds that his headaches do not impact his depression then a full rationale should be provided.

Special attention is directed to a December 2011 treatment medical record wherein his depression appears to be associated or at least affected by the significant pain problems caused by his headaches.  See VAMC Phoenix medical records.  

If any examiner determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's record.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  Consideration should be given as to whether separate compensable ratings may be assigned for the Veteran's headaches and TBI.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


